     19-01184-shl   Doc 10-1     Filed 12/12/19 Entered 12/12/19 11:40:08           Stipulation
                                     of Dismissal Pg 1 of 2


UNITED STATES BANKRUPTCY COURT                                      PJH 9510
SOUTHERN DISTRICT OF NEW YORK                                       Tax ID No. 11 3178696
Manhattan Division


In re:                                                      Bankr. Case No.: 10-13993-shl

MELISSA SOMOSKY,                                            Chapter 7

                Debtor.


MELISSA SOMOSKY,                                            Adv. Proc. No.: 19-01184

                Plaintiff,

v.

NAVIENT SOLUTIONS, INC.,

                Defendant.


                 STIPULATION TO DISMISS ADVERSARY PROCEEDING

         The Plaintiff, Melissa Somosky (“the Plaintiff”), and Navient Solutions, LLC

(“Navient”), on behalf of itself and named defendant Navient Solutions Inc., by and through their

undersigned counsel, hereby stipulate as follows:

         WHEREAS, on July 24, 2010, the Plaintiff filed a voluntary petition for relief under

Chapter 13 of the United States Bankruptcy Code. The Plaintiff’s case was subsequently

converted to a case under Chapter 7 on August 15, 2013 and discharged on November 21, 2013;

         WHEREAS, on May 31, 2019, the Plaintiff filed a Complaint naming Navient as a

Defendant; and

         WHEREAS, the Plaintiff now wishes to dismiss the instant Adversary

Proceeding, with prejudice;
 19-01184-shl      Doc 10-1      Filed 12/12/19 Entered 12/12/19 11:40:08           Stipulation
                                     of Dismissal Pg 2 of 2


       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED,

between the Plaintiff and Navient, by and through their undersigned counsel, as follows:

       1.      The Plaintiff and Navient Solutions, LLC, hereby stipulate and agree to the

dismissal of the instant adversary proceeding, with prejudice, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), made applicable to these proceedings by Federal Rule of Bankruptcy

Procedure 7041.

       WHEREFORE, the parties pray this Honorable Court for an Order approving this

Stipulation and dismissing the instant adversary proceeding, with prejudice.


       Respectfully submitted,


By:    /s Austin C. Smith
       Austin C. Smith
       SMITH LAW GROUP
       3 Mitchell Place
       Suite 5
       New York, NY 10017
       917-992-2121
       Fax : 212-355-3739
       Email: austin@acsmithlawgroup.com
       Counsel for the Plaintiff




By:     /s/ Paul J. Hooten
       Paul J. Hooten (PJH9510)
       PAUL J. HOOTEN & ASSOCIATES
       5505 Nesconset Highway, Suite 203
       Mt. Sinai, NY 11766
       Telephone: (631) 331-0547
       Facsimile: (631) 331-2627
       E-mail: PJHooten@mindspring.com
       Counsel for Navient Solutions, LLC
